         Case 1:18-cr-00364-PGG Document 441 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                -against-
                                                                     ORDER
 ANTOINE SLAUGHTER,
                                                                 18 Cr. 364 (PGG)
                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at the April 9, 2021 continued violation of supervised release

proceeding, the conditions of the Defendant’s term of supervised release are modified to provide

for home confinement enforced by GPS location monitoring until the next court proceeding,

which will take place on May 10, 2021 at 3:00 p.m.

               In coordination with the Probation Officer, the Defendant may leave his residence

for court appearances, meetings with counsel, religious observance, medical appointments,

community service obligations, efforts to obtain employment, efforts to assist his girlfriend

regarding the upcoming birth of the couple’s child, and other purposes approved in advance by

the Probation Officer.

Dated: New York, New York
       April 12, 2021
